Exhibit 10.65

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is effective
as of August 30, 2006, by and between RESORTS INTERNATIONAL HOTEL, INC., a New
Jersey corporation (“Borrower”), and COMMERCE BANK, N.A., a national banking
association (“Lender”).

BACKGROUND

A.    Borrower and Lender are parties to that certain Loan and Security
Agreement dated November 4, 2002 (as the same has been or may be supplemented,
restated, superseded, amended or replaced from time to time, the “Loan
Agreement”). All capitalized terms used herein without further definition shall
have the respective meaning set forth in the Loan Agreement and all other Loan
Documents.

B.    The Obligations are secured by continuing perfected security interests in
the Collateral.

C.    Borrower has requested that Lender extend the Revolving Credit Maturity
Date and modify the terms of the Loan Agreement to reflect such extension, and
Lender has agreed to such extension and modification in accordance with and
subject to the satisfaction of the conditions hereof.

NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:

1.    Amendments to Loan Agreement. Upon the effectiveness of this Amendment,
the Loan Agreement shall be amended as follows:

a.    Section 1 of the Loan Agreement shall be amended by deleting the
definition of “Revolving Credit Maturity Date,” and replacing it as follows:

Revolving Credit Maturity Date - October 31, 2006.

2.    Representations and Warranties and Covenants. Borrower warrants and
represents to Lender that:

a.    No Default or Event of Default exists.

b.    The making and performance of this Amendment will not violate any law,
government rule or regulation, court or administrative order or other such
order, or the charter, minutes or bylaw provisions of Borrower or violate or
result in a default (immediately or with the passage of time) under any
contract, agreement or instrument (including without limitation, the Indenture
Agreement), to which Borrower is a party, or by which Borrower is bound.



--------------------------------------------------------------------------------

c.    Borrower has all requisite power and authority to enter into and perform
this Amendment, and to incur the obligations herein provided for, and no later
than September 8, 2006, Borrower shall provide Lender with evidence of all
proper and necessary action to authorize the execution, delivery and performance
of this Amendment.

d.    This Amendment, when delivered, will be valid and binding upon Borrower,
and enforceable in accordance with its terms except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

3.    Ratification of Loan Documents. This Amendment is hereby incorporated into
and made a part of the Loan Agreement and all other Loan Documents respectively,
the terms and provisions of which, except to the extent modified by this
Amendment are each ratified and confirmed and continue unchanged in full force
and effect. Any reference to the Loan Agreement and all other Loan Documents
respectively in this or any other instrument, document or agreement related
thereto or executed in connection therewith shall mean the Loan Agreement and
all other Loan Documents respectively as amended by this Amendment. As security
for the payment of the Obligations, and satisfaction by Borrower of all
covenants and undertakings contained in the Loan Agreement, Borrower hereby
confirms its prior grant to Lender of a continuing first lien on and security
interest in, upon and to all of Borrower’s now owned or hereafter acquired,
created or arising Collateral as described in Section 3 of the Loan Agreement.

4.    Confirmation of Surety. By their execution below, each Surety hereby
consents to, and acknowledges the terms and conditions of this Amendment, and
agrees that its Surety Agreement dated November 4, 2002, is ratified and
confirmed, and shall continue in full force and effect, and shall continue to
cover all obligations of Borrower outstanding from time to time, under the Loan
Agreement as amended hereby.

5.    Effectiveness Conditions. This Amendment shall become effective upon the
following:

a.    Execution and delivery by Borrower of this Amendment to Lender;

b.    Payment by Borrower of an amendment fee in the amount of Fifty Thousand
Dollars ($50,000), which fee is fully earned on the date hereof, and is
non-refundable; and

c.    Payment by Borrower of all of Lender’s Expenses. Borrower directs Lender
to charge Barrower’s account for such Expenses.

6.    Limitations. In consideration of Lender’s prior agreement to suspend
compliance with the financial covenants contained in Sections 6.8 (a), (b) and
(c) of the Loan Agreement solely for the period ending, June 30, 2006, Borrower
agrees that any further cash Advances or issuances of Letters of Credit under
the Loan Agreement will require specific approval from Lender. In order to
facilitate such request, Lender will require information regarding the purpose
and nature of the borrowing, plans for payment and adequate time to consider the
request. Lender may, in its sole discretion, refuse any such requests; provided,
however, in the event



--------------------------------------------------------------------------------

Lender refuses any such request Borrower’s obligation to pay the Unused Line Fee
under Section 2.7(c) of the Loan Agreement shall be suspended from the date of
any such refusal until the date of any subsequent cash Advance or issuance of a
Letter of Credit.

7.    Confirmation of Indebtedness. Borrower confirms and agrees that as of
August 27, 2006, the total principal amount of cash Advances outstanding under
the Revolving Credit is $7,496,000.00 and the aggregate face amount of Letters
of Credit outstanding is $5,167,740.59, all of which amounts, together with all
accrued and unpaid interest, fees and Expenses, are owing or outstanding without
any setoff, defense, counterclaim or deduction of any nature.

8.    GOVERNING LAW. THIS AMENDMENT, AND ALL MATERS ARISING OUT OF OR RELATING
TO THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF NEW JERSEY. THE
PROVISIONS OF THIS AMENDMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO
HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.

9.    Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower and
Lender.

10.    Duplicate Originals: Two or more duplicate originals of this Amendment
may be signed by the parties, each of which shall be an original but all of
which together shall constitute one and the same instrument.

11.    Waiver of Jury Trial: BORROWER AND LENDER EACH HEREBY WAIVE ANY AND ALL
RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING
OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

[REMAINDER OF PAGE LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.

 

BORROWER:

RESORTS INTERNATIONAL HOTEL, INC.

By:     /s/ Nicholas L. Ribis

Name: Nicholas L. Ribis

Title:   Executive Vice President

 

LENDER:

COMMERCE BANK, N.A.

By:     /s/ Peter L. Davis

Peter L. Davis, Senior Vice President

 

SURETIES:

RESORTS INTERNATIONAL HOTEL & CASINO, INC.

By:     /s/ Nicholas L. Ribis

Name: Nicholas L. Ribis

Title:   Executive Vice President

 

COLONY RIH HOLDINGS, INC.

By:     /s/ Nicholas L. Ribis

Name: Nicholas L. Ribis

Title:   Executive Vice President

 

NEW PIER OPERATING COMPANY, INC.

By:     /s/ Nicholas L. Ribis

Name: Nicholas L. Ribis

Title:   Executive Vice President